Citation Nr: 1449620	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-11 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a broken arm.  

2.  Entitlement to service connection for residuals of a head injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1971 to July 1972.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the evidence of record, the Board finds that additional development is necessary prior to adjudication of the claim.  

The Veteran asserts that he suffered a broken arm while performing guard duties and he was assaulted by a prisoner, and that he suffered a head injury while on patrol duty and he fell from the roof top of a building while searching for an intruder.  See October 2009 claim.  Notably, his DD Form 214 shows that his military occupational specialty was security policeman.  

In January 2010, the RO requested a copy of the Veteran's service treatment records.  Later that month, the VA Records Management Center responded that it was unable to locate the Veteran's service treatment records at the facility, or otherwise able to locate the requested records.  The VA Records Management Center added that if the service treatment records are subsequently located they would be forwarded to the RO.  Currently, only available service treatment records associated with the claims folder are the enlistment and separation reports.  As the Veteran's reported injuries are consistent with the duties associated with his military occupational specialty, and are of a nature that they would be documented, exhaustive development for his service treatment records should be sought.  

In addition, on remand the Board finds that VA must notify the Veteran of alternative sources to corroborate his account of sustaining in-service head and arm injuries, such as through lay or "buddy statements."   See Washington v. Nicholson, 19 Vet. App. 362 (2005).

Finally, the record shows that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  While the treatment records in pursuit of such claim are of record, the actual decision awarding the Veteran benefits is not of record.  Notably, the SSA Disability Determination and Transmittal form shows that his secondary diagnosis is osteoarthrosis and allied disorders.  As these matters are being remanded anyway, the SSA decision that awarded the Veteran disability benefits should also be secured on remand.  

Accordingly, the case is REMANDED for the following action:

1. Arrange for exhaustive development to secure complete service treatment records.  The development must specifically include contacting all storage facilities were records sought may have been retired, with a request for such records.  If no further records are located, and further efforts would be futile, it should be so noted in the record, along with a description of the scope of the search, and the Veteran should be so notified.  

2. Secure the Social Security Administration decision that awarded the Veteran disability benefits.  

3. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service head and/or arm injuries and the onset of symptoms of those claimed disabilities.   The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4. Then, after undertaking any additional development, including conducting any other medical examinations deemed warranted, and in light of the additional evidence obtained pursuant to the requested development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and given a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

